Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 6/1/20, the following is a non-final office action. Claims 1-2, 4, 6, 8, 9, 11, 12, 14-16, 18-26 are pending in this application and are rejected as follows.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-2, 4, 6, 8, 9, 11, 12, 14-16, 18-26 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present 1-2, 4, 6, 8, 9, 11, 12, 14-16, 18-26, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite a method of “Mental Processes”. The claimed invention is a method that allows for the access, analysis, and update of electronic shipping records, and communication of information related to the electronic shipping records, which are concepts performed in the human mind (including an observation, evaluation, judement and/or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, updating, and communicating shipment information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, analyzing, updating, and communicating shipment information in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Response to Arguments
Applicant’s arguments, see argument, filed 10/16/20, with respect to the 35 USC 102 (A)(1) rejection have been fully considered and are persuasive.  The 35 USC 102 (A)(1) rejection of claims 1-2, 4, 6, 8, 9, 11, 12, 14-16, 18-26 has been withdrawn. 
Applicant's arguments filed 10/16/20 have been fully considered but they are not persuasive.
Applicant disagrees with Examiner's taking of 101. Specifically Applicant argues that the Office is acknowledging that the claims are not directed to an abstract idea, since the previous office action discloses: “[a]though, the claims allow the carrier to verify contents of a shipment without having to open/unpack the shipment package, these steps are done using an imaging device”.  However, Examiner respectfully disagrees since an imaging device is merely a conventional data gathering device, and therefore does not meaningfully limit the performance of the abstract idea.
Applicant also argues that the claims are directed to systems and methods for verifying the content of shipment packages using imaging devices and reference data, not organizing human interactions.  However, as now disclosed above in the Office Action, examiner has rejected the present claims under 35 USC 101 as reciting a judicial exception based on the claims, as a whole reciting a method of “Mental Processes”.
Applicant further argues that the claims are integrated into a practical application in the logistics space because they allow the carrier to verify contents of a shipment package without having to open/unpack the shipment package and without having to stop or slow the shipment package from flowing through the logistics network, which, according to applicant offers an improvement in the logistics space.  However, Examiner respectfully disagrees.  However, the claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like an imaging device or a conveying mechanism do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of verifying shipment content. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 

	









	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
February 4, 2021

/AKIBA K ROBINSON/                                        
  Primary Examiner, Art Unit 3628